                          Case 5:20-cv-02164-GW-KK Document 16 Filed 11/20/20 Page 1 of 9 Page ID #:93



                           1   JEFFREY V. DUNN, Bar No. 131926
                               jeffrey.dunn@bbklaw.com
                           2   CHRISTOPHER E. DEAL, Bar No. 186754
                               chris.deal@bbklaw.com
                           3   DANIEL L. RICHARDS, Bar No. 315552
                               daniel.richards@bbklaw.com
                           4   BEST BEST & KRIEGER LLP
                               18101 Von Karman Avenue
                           5   Suite 1000
                               Irvine, California 92612
                           6   Telephone: (949) 263-2600
                               Facsimile: (949) 260-0972
                           7   Attorneys for Plaintiff
                               Western Riverside Council of Governments
                           8
                           9                                  UNITED STATES DISTRICT COURT
                          10                                 CENTRAL DISTRICT OF CALIFORNIA
                          11
BEST BEST & KRIEGER LLP




                          12   WESTERN RIVERSIDE COUNCIL OF                     Case No. 5:20-cv-02164- GW (KKx)
                               GOVERNMENTS, a California Joint
                          13   Powers Authority,                                JOINT RULE 26(f) REPORT
                          14                            Plaintiff,
                          15            v.
                          16   NATIONAL UNION FIRE
                               INSURANCE COMPANY OF
                          17   PITTSBURGH, PA, and DOES 1
                               through 50, inclusive,
                          18
                                                        Defendants.
                          19
                          20
                          21
                          22
                          23
                          24
                          25
                          26
                          27
                          28

                                                                                               5:20-CV-02164- GW (KKX)
                               20323.00057\33487126.1
                                                                          -1-                 JOINT RULE 26(F) REPORT
                          Case 5:20-cv-02164-GW-KK Document 16 Filed 11/20/20 Page 2 of 9 Page ID #:94



                           1            Pursuant to Rule 26(f) of the Federal Rules of Civil Procedure, counsel for
                           2   Plaintiff Western Riverside Council of Governments (“WRCOG”) and counsel for
                           3   Defendant National Union Fire Insurance Company of Pittsburgh, Pa. (“National
                           4   Union”) hereby submit the following Joint Rule 26(f) Report:
                           5            A.        Initial Disclosures
                           6            The Parties will make their initial disclosures by December 23, 2020.
                           7            B.        Discovery
                           8                      1.    Subjects of Discovery
                           9            WRCOG and the City of Beaumont have already identified and produced
                          10   hundreds of thousands of pages over the course of years to National Union in
                          11   connection with National Union’s claim investigation requests, and anticipates that
BEST BEST & KRIEGER LLP




                          12   it has few additional documents that could be the subject of discovery. WRCOG
                          13   therefore anticipates that the majority of discovery in this matter will relate to its
                          14   claims for Breach of Covenant of Good Faith and Fair Dealing and Unfair Business
                          15   Acts & Practices Claims, and in particular National Union’s handling of this and
                          16   similar claims.
                          17            WRCOG intends to seek at least the following categories of documents, to
                          18   the extent they are not included in National Union’s initial disclosures:
                          19                  National Union’s entire claims file concerning WRCOG’s claim;
                          20                  Other categories of documents related to or evidencing National
                          21                      Union’s handling and processing of WRCOG’s claim, including
                          22                      internal communications, claims handling manuals and guidelines,
                          23                      internal logs related to tracking the progress of the claim, and similar;
                          24                  Document evidencing National Union’s handling of similar claims;
                          25                  Document related to or evidencing reserves set by National Union
                          26                      concerning WRCOG’s claim;
                          27                  Other categories of documents related to National Union’s
                          28                      investigation of WRCOG’s claim, including any forensic analysis

                                                                                                      5:20-CV-02164- GW (KKX)
                               20323.00057\33487126.1
                                                                              -2-                    JOINT RULE 26(F) REPORT
                          Case 5:20-cv-02164-GW-KK Document 16 Filed 11/20/20 Page 3 of 9 Page ID #:95



                           1                      performed.
                           2            WRCOG may take depositions of at least the following individuals:
                           3                  An individual(s) designated by National Union to testify on its behalf
                           4                      on topics related to National Unions handling and investigation of
                           5                      WRCOG’s claim and similar claims, pursuant to Federal Rule of Civil
                           6                      Procedure 30(b)(6);
                           7                  Individuals involved with National Union’s handling and investigation
                           8                      of WRCOG’s claim and similar claims, including any individual(s)
                           9                      that conducted or assisted with any forensic analysis.
                          10            WRCOG also intends to propound interrogatories requesting information
                          11   concerning National Union’s investigation and handling of WRCOG’s claim and
BEST BEST & KRIEGER LLP




                          12   similar claims.
                          13            While WRCOG produced some information prior to litigation, National
                          14   Unions contends that it did not establish coverage and document its claimed loss.
                          15   National Union intends to serve discovery on WRCOG and the City of Beaumont
                          16   and request information and documentation relating to: the conduct alleged in the
                          17   complaint; the payment of restitution and calculation of the claimed loss; the basis
                          18   for asserting a loss covered under the policy at issue in this case; discovery of the
                          19   alleged misconduct and reporting of this claim; WRCOG’s claim against the City of
                          20   Beaumont, the loss alleged therein, and the assignment of any claims against
                          21   National Union; disclosures in and knowledge about civil actions against and other
                          22   public disclosures relating to the conduct alleged in the complaint, the retention and
                          23   supervision of Urban Logic Consultants, and proceedings against and involving
                          24   Urban Logic Consultants. National Union anticipates that the majority of discovery
                          25   in this matter will relate to WRCOG’s allegations and its ability to prove a covered
                          26   loss.
                          27            National Union intends to seek at least the following categories of
                          28   documents, to the extent they are not included in WRCOG’s initial disclosures:

                                                                                                     5:20-CV-02164- GW (KKX)
                               20323.00057\33487126.1
                                                                             -3-                    JOINT RULE 26(F) REPORT
                          Case 5:20-cv-02164-GW-KK Document 16 Filed 11/20/20 Page 4 of 9 Page ID #:96



                           1                  The City of Beaumont’s hiring, retention, supervision and
                           2                      communications with the individuals accused of dishonesty;
                           3                  The City of Beaumont’s knowledge that the individuals accused of
                           4                      dishonesty owned or controlled Urban Logic Consultants;
                           5                  Documents evidencing the basis for WRCOG’s claim and allegation of
                           6                      dishonesty;
                           7                  Documents evidencing the basis for WRCOG’s claimed loss;
                           8                  WRCOG’s civil action against the City of Beaumont, the loss alleged
                           9                      therein, and the assignment of any claims against National Union;
                          10                  Document relating to criminal charges against the individuals accused
                          11                      of dishonesty and any restitution paid in that criminal action;
                                              Civil actions and other public disclosures relating to the conduct
BEST BEST & KRIEGER LLP




                          12
                          13                      alleged in the complaint, the retention and supervision of Urban Logic
                          14                      Consultants, and proceedings against and involving Urban Logic
                          15                      Consultants;
                          16                  Other categories of documents related to WRCOG or the City of
                          17                      Beaumont’s investigation of the conduct alleged in the claim,
                          18                      including any forensic analysis performed.
                          19            National Union may take depositions of at least the following individuals:
                          20                  An individual(s) designated by WRCOG to testify on its behalf on
                          21                      topics related to the claim, allegations therein and claimed loss
                          22                      pursuant to Federal Rule of Civil Procedure 30(b)(6);
                          23                  An individual(s) designated by the City of Beaumont to testify on its
                          24                      behalf on topics related to the claim, allegations therein and claimed
                          25                      loss pursuant to Federal Rule of Civil Procedure 30(b)(6);
                          26                  Current and former officials associated with the City of Beaumont and
                          27                      WRCOG;
                          28                  Current and/or former residents of and vendors of City to Beaumont.

                                                                                                      5:20-CV-02164- GW (KKX)
                               20323.00057\33487126.1
                                                                              -4-                    JOINT RULE 26(F) REPORT
                          Case 5:20-cv-02164-GW-KK Document 16 Filed 11/20/20 Page 5 of 9 Page ID #:97



                           1                  Any individuals accused of dishonesty;
                           2                  Officials of the City of Beaumont relating to their retention, hiring,
                           3                      supervision and communications with any individuals accused of
                           4                      dishonesty and Urban Logic Consultants.
                           5                      2.    Completion of Discovery
                           6            It is difficult to estimate when discovery will be complete at this time, in
                           7   light of several factors.
                           8            First, WRCOG’s position is that while WRCOG has identified and produced
                           9   hundreds of thousands of pages to National Union and responded to numerous
                          10   inquiries, to date this flow of information has been one-way, and WRCOG has had
                          11   no opportunity to make any inquiries or seeks any documentation. National Union
BEST BEST & KRIEGER LLP




                          12   disagrees that WRCOG’s production is complete or addresses all relevant areas of
                          13   discovery, or that production of its file impacts whether WRCOG can prove a
                          14   covered loss.
                          15            Second, the continued COVID-19 pandemic and recent increases in rates of
                          16   infection make it difficult to determine whether and to what extent the COVID-19
                          17   pandemic will affect the Parties and the course of discovery. This is particularly
                          18   true in that lead counsel for National Union resides in Chicago, and may be
                          19   required to attempt to travel for certain depositions.
                          20            Preliminary discovery may lead to further areas of inquiry that will need to
                          21   be explored. Despite the uncertainties noted above, the Parties anticipate that
                          22   discovery will be completed by November 25, 2021.
                          23                      3.    Conducting Discovery in Phases or Limiting Issues
                          24            Once WRCOG amends its complaint, National Union may file a motion to
                          25   dismiss. National Union will ask the Court to stay any discovery relating to
                          26   WRCOG’s claims for Breach of Covenant of Good Faith and Fair Dealing and
                          27   under the Unfair Business Acts & Practices Claims until the court determines
                          28   whether WRCOG can pursue those claims.

                                                                                                    5:20-CV-02164- GW (KKX)
                               20323.00057\33487126.1
                                                                            -5-                    JOINT RULE 26(F) REPORT
                          Case 5:20-cv-02164-GW-KK Document 16 Filed 11/20/20 Page 6 of 9 Page ID #:98



                           1            WRCOG opposes any request for a stay of discovery pending resolution of
                           2   any pleadings challenge.
                           3            Otherwise, the Parties do not currently believe that the Court should order
                           4   discovery to be conducted in phases or limited to particular issues.
                           5            C.        Disclosure or Discovery of Electronically Stored Information
                           6            The Parties anticipates no or few issues with electronically stored
                           7   information (“ESI”). National Union and WRCOG intend to request electronic
                           8   documents, including emails, in “native” form with metadata intact.
                           9            D.        Claims of Privilege or Protection
                          10            National Union and WRCOG will assert attorney client and attorney work
                          11   product privilege over appropriate documents if such documents are requested. The
BEST BEST & KRIEGER LLP




                          12   Parties will meet and confer to the extent there are any disputes concerning
                          13   privilege or other protections.
                          14            E.        Limitations on Discovery
                          15            The Parties do not at this time foresee any need for limitations on discovery
                          16   beyond those imposed by the Federal Rules of Civil Procedure.
                          17            F.        Other Orders Under Fed. R. Civ. Proc. Rules 26(c), 16(b), (c)
                          18            WRCOG suggests it may seek information about other claims by other
                          19   insureds. National Union may contest any such requests and depending upon the
                          20   scope of the requests and resolution of any objections, National Union may seek a
                          21   protective order and other orders under the Federal Rules of Civil Procedure Rules
                          22   26(c), 16(b), or 16(c).
                          23            G.        Complex Cases
                          24            The Parties do not believe the procedures in the manual for complex
                          25   litigation are necessary at this time.
                          26            H.        Motion Schedule
                          27            Once WRCOG amends its complaint, National Union may file a motion to
                          28   dismiss. Both WRCOG and National Union anticipate filing a motion for partial

                                                                                                  5:20-CV-02164- GW (KKX)
                               20323.00057\33487126.1
                                                                             -6-                 JOINT RULE 26(F) REPORT
                          Case 5:20-cv-02164-GW-KK Document 16 Filed 11/20/20 Page 7 of 9 Page ID #:99



                           1   summary judgment under Federal Rule of Civil Procedure 56 on the issue of
                           2   liability for breach of contract. WRCOG anticipates filing a motion for summary
                           3   judgment under Federal Rule of Civil Procedure 56 on its claims for breach of the
                           4   covenant of good faith and fair dealing, and unfair business acts & practices.
                           5            The Parties believe the appropriate cut-off date by when all such motions
                           6   shall be made is November 22, 2021.
                           7            I.        Alternative Dispute Resolution (“ADR”)
                           8            The Parties believes ADR Procedure No. 3 (Private dispute resolution
                           9   proceeding) is most appropriate for this action. National Union is prepared to
                          10   discuss settlement now. WRCOG advised that it believes that mediation would be
                          11   more productive after resolution of any motions to dismiss and the response to the
BEST BEST & KRIEGER LLP




                          12   complaint.
                          13            J.        Trial Estimate
                          14            The City anticipates that trial will take 15 days, and will be a jury trial.
                          15            K.        Expert Disclosures
                          16            Rule 26(d) provides that a party must make exert disclosures “at the times
                          17   and in the sequence that the court orders.” National Union requests that the court
                          18   ordered a staggered expert disclosure to ensure that it can review to WRCOG’s
                          19   disclosure and provide responsive disclosures. Given that WRCOG bears the
                          20   burden of proving coverage and proving its allegations of bad faith, National Union
                          21   cannot fully evaluate the need for an expert until it can evaluate the subject and
                          22   scope of WRCOG’s disclosure. National Union suggests that WRCOG disclose its
                          23   experts by January 7, 2022. National Union proposes that it thereafter disclose its
                          24   experts by February 15, 2022. This approach promotes efficiency by allowing
                          25   WRCOG the ability to disclose any experts it deems necessary and appropriate,
                          26   while allowing National Union the ability to tailor its disclosure to the subjects
                          27   addressed in WRCOG’s disclosure and address any additional issues not addressed
                          28

                                                                                                     5:20-CV-02164- GW (KKX)
                               20323.00057\33487126.1
                                                                            -7-                     JOINT RULE 26(F) REPORT
                          Case 5:20-cv-02164-GW-KK Document 16 Filed 11/20/20 Page 8 of 9 Page ID #:100



                            1   in WRCOG’s disclosure.1
                            2            WRCOG strongly opposes any staggered expert disclosure. National Union
                            3   has indicated that it believes staggered disclosure is appropriate because WRCOG
                            4   “as plaintiff, ha[s] the burden of proof” and that National Union “as the defendant,
                            5   must be provided an opportunity to respond.” WRCOG’s position is that the fact
                            6   that one party has the burden of proof is not an unusual circumstance that provides
                            7   good cause to differ from the typical simultaneous disclosure contemplated by
                            8   Federal Rule of Civil Procedure 26(2)(D). WRCOG notes that, pursuant to Federal
                            9   Rule of Civil Procedure 26(2)(D)(ii), National Union may disclose a rebuttal expert
                           10   within 30 days of WRCOG’s initial expert disclosure.
                           11            WRCOG proposes that both parties make their initial expert disclosures on
BEST BEST & KRIEGER LLP




                           12   before January 7, 2022. WRCOG requests that no Party be ordered to make a
                           13   disclose on or before January 1, 2022, which is New Year’s day and a Saturday.
                           14             The Parties believe that expert disclosures and depositions will be completed
                           15   by March 1, 2022.
                           16            L.        Additional Parties
                           17            WRCOG anticipates filing an amended complaint joining the City of
                           18   Beaumont as an additional Plaintiff.
                           19
                           20
                           21
                           22
                           23
                           24
                           25
                           26
                                1
                           27    See Hynix Semiconductor v. Rambus, Nos. CV-00-20905 RMW, 2008 WL
                                350647, at *5 (N.D. Cal. Feb. 3, 2008); Plumbers & Pipefitters Local 572 Pension
                           28   Fund v. Cisco Systems, No. C 01-20418 JW, 2005 WL 1459572, at *2-3 (N.D. Ca.,
                                June 21, 2005).
                                                                                                  5:20-CV-02164- GW (KKX)
                                20323.00057\33487126.1
                                                                           -8-                   JOINT RULE 26(F) REPORT
                          Case 5:20-cv-02164-GW-KK Document 16 Filed 11/20/20 Page 9 of 9 Page ID #:101



                            1 Dated: November 20, 2020                        BEST BEST & KRIEGER LLP
                            2
                            3                                                 By: /s/ Jeffrey V. Dunn
                                                                                  JEFFREY V. DUNN
                            4                                                     CHRISTOPHER E. DEAL
                                                                                  DANIEL L. RICHARDS
                            5
                                                                                    Attorneys for Plaintiff
                            6                                                       Western Riverside Council of
                                                                                    Governments
                            7
                                Dated: November 20, 2020                      GORDON REES SCULLY
                            8                                                 MANSUKHANI, LLP
                            9
                           10
                                                                              By: /s/ Scott S. Schmookler
                           11                                                     SCOTT S. SCHMOOKLER
                                                                                  CHRISTINA R. SPIEZIA
BEST BEST & KRIEGER LLP




                           12                                                     KATHERINE A. MUSBACH
                           13                                                       Attorneys for Defendant
                                                                                    National Union Fire Insurance
                           14                                                       Company of Pittsburgh, PA
                           15
                           16
                           17                               SIGNATURE ATTESTATION
                           18            I hereby attest that all signatories listed above, on whose behalf this Joint
                           19   Report is submitted, concur in the filing’s content and have authorized the filing.
                           20
                           21
                                 Dated:        November 20, 2020              BEST BEST & KRIEGER LLP
                           22
                           23
                                                                              By:     /s/ Jeffrey V. Dunn
                           24                                                       JEFFREY V. DUNN
                                                                                    CHRISTOPHER E. DEAL
                           25                                                       DANIEL L. RICHARDS
                           26                                                       Attorneys for Plaintiff
                                                                                    Western Riverside Council of
                           27                                                       Governments
                           28

                                                                                                     5:20-CV-02164- GW (KKX)
                                20323.00057\33487126.1
                                                                            -9-                     JOINT RULE 26(F) REPORT
